655 S.E.2d 717 (2007)
In the Matter of T.H.T.
No. 469A07.
Supreme Court of North Carolina.
November 27, 2007.
K. Edward Greene, Tobias S. Hampson, Raleigh, for Mother.
Caroline Burnette, Attorney Advocate, for Guardian ad Litem.
The following order has been entered on the motion filed on the 27th day of November 2007 by Petitioner for Extension of Time to File Brief:
"Motion Allowed. Petitioner (Vance County DSS) shall have up to and including the 27th day of December 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 27th day of November 2007."